DETAILED ACTION
Claims 18-34 are presented for examination.
Claims 18 and 33 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 9-12, filed July 09, 2021, in response to the Non-Final Rejection mailed on March 31, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 18-34 (renumbered as claim 1-17) are allowed.
The following is an examiner’s statement of reason for allowance:
Amended claims 18-34 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 18, “… performing a cumulative performance measurement on a multipoint packet flow … comprising: … marking the packet by setting a marking field thereof to a marking value equal to either a first marking value or a second marking value, … at each measurement point …, receiving at least one of the marked packets and, …, updating a performance parameter;… providing a cumulative input performance parameter … by the at least one input measurement point of the cluster, providing a cumulative output performance parameter … by the at least one output measurement point of the cluster, and providing the cumulative performance measurement on the multipoint packet flow …” and in combination with other recited limitations in claim 18.

Note that the first closest prior art of record is Cociglio et al., (U.S. Publication No. 2013/0223274), discloses a method for performing a performance measurement comprising measurement point of the monitoring network, receiving marked packets and, if the at least one of the marked packets is marked by the first marking value, updating a performance parameter [Abstract, paragraphs 0031-0033]. The cited portions of Cociglio do not disclose providing a cumulative input performance parameter by the at least one input measurement point of the cluster, providing a cumulative output performance parameter by the at least one output measurement point of the cluster, and providing the cumulative performance measurement on the multipoint packet flow. Therefore, Cociglio fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closet prior art Sung et al., (U.S. Publication No. 2014/0286343) discloses classifying interfaces (measurement points) into multiple groups based on multiple conditions, including performance metrics and exchanging information between the interfaces in the tunnel, (the communications routers provide feedback to other communication routers [fig. 6C, Abstract, paragraphs 0039, 0046, 0047, 0075, and 0148]. The cited portions of Sung do not disclose providing a cumulative input Sung fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Cociglio or Sung disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 33 and 34, includes similar features of claim 18 and is therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469